NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
VA.LEANT INTERNATIONAL (BARBADOS) SRL
(ALSO KNOWN AS BIOVAIL LABORATORIES
INTERNATIONAL SRL),
Plaintiff-Cr0ss Appellcmt,
V.
WATSON PH_ARMACEUTICALS, INC., WATSON
LABORATORIES, INC. - FLORIDA, AND WATSON
PHARMA, INC.,
Defen,dants-Appellants. `
2012-1117, -1202
Appea1s from the United States District Court for the
Southern District of Florida in case no. 10-CV-20526,
Chief Judge Federico A. 1\/Ioreno.
ON MOTION
0 R D E R
Va1eant International (Barbados) SRL (Va1eant)
moves unopposed to withdraw its response to WatS0n’s
motion for an extension of time to respond to the motion

VALEANT INTERNATIONAL V. WATSON PHA.R 2
to disqua1ify, or in the alternative to dismiss or stay the
motion to disqualify
According1y,
IT IS ORDERED THATZ
The motion to withdraw the response is granted
FOR THE COURT
FEB 2 1 2012
/s/ J an Horbaly
Date Jan Horba1y
Clerk
cc: Theresa Marie GilliS, Esq.
JameS F' HurSt’ ESq` u.§.c0uni:i)'FEHnzAisF0n
324 rHEFsnEnALclncun
FEB 21ZU12
JAN HOBBALV
CLERK